Exhibit 10.4

 

ASSET PURCHASE AGREEMENT

 

among

 

BIG HORSE HOLDINGS, INC. and JASON M. ROTH

 

Sellers

 

and

 

REDHAWK MEDICAL PRODUCTS & SERVICES, LLC

 

Buyer

 

dated as of

 

December 31, 2015

   

 

 

TABLE OF CONTENTS

 

Article I Definitions 1     Article II Purchase and Sale 7     Section 2.01
Purchase and Sale of Assets 7     Section 2.02 Excluded Assets 8     Section
2.03 Assumed Liabilities 9     Section 2.04 Excluded Liabilities 9     Section
2.05 Purchase Price 10     Section 2.07 Allocation of Purchase Price 11    
Section 2.08 Withholding Tax 13     Article III Closing 13     Section 3.01
Closing 13     Section 3.02 Closing Deliverables 13     Article IV
Representations and warranties of seller 14     Section 4.01 Organization and
Qualification of Seller 14     Section 4.02 Authority of Seller 15     Section
4.03 No Conflicts; Consents 15     Section 4.04 Intentionally Omitted 16     
Section 4.05 Liabilities 16     Section 4.06 Intentionally Omitted 16     
Section 4.07 Material Contracts 16     Section 4.08 Title to Purchased Assets 17
    Section 4.09 Condition and Sufficiency of Assets 18     Section 4.10
Intentionally Omitted  18     Section 4.11 Intellectual Property 18     Section
4.12 Inventory 19     Section 4.13 Intentionally Omitted 20     Section 4.14
Customers and Suppliers 20

 

 i

 

 

Section 4.15 Insurance 20     Section 4.16 Legal Proceedings; Governmental
Orders 21     Section 4.17 Compliance With Laws; Permits; FDA; Testing 21    
Section 4.18 Intentionally Omitted 22     Section 4.19 Employee Benefit Matters
22     Section 4.20 Employment Matters 22     Section 4.21 Taxes 23     Section
4.22 Brokers 23     Section 4.23 Full Disclosure 24     Article V
Representations and warranties of buyer 24     Section 5.01 Organization of
Buyer 24     Section 5.02 Authority of Buyer 24     Section 5.03 No Conflicts;
Consents 24     Section 5.04 Brokers 25     Section 5.05 Legal Proceedings 25  
  Article VI Covenants 25     Section 6.01 Employees and Employee Benefits 25  
  Section 6.02 Confidentiality 26     Section 6.03 Non-competition;
Non-solicitation 26     Section 6.04 Governmental Approvals and Consents 27    
Section 6.05 Books and Records 27     Section 6.06 Public Announcements 28    
Section 6.07 Bulk Sales Laws 28     Section 6.08 Receivables 28     Section 6.09
Transfer Taxes 28     Section 6.10 Further Assurances 28     Article VII
Conditions to closing 29     Section 7.01 Conditions to Obligations of All
Parties 29     Section 7.02 Conditions to Obligations of Buyer 29     Section
7.03 Conditions to Obligations of Seller 30

 

 ii

 

 

Article VIII Indemnification 32     Section 8.01 Survival 32     Section 8.02
Indemnification By Seller 32     Section 8.03 Indemnification By Buyer 32    
Section 8.04 Certain Limitations 33     Section 8.05 Indemnification Procedures
33     Section 8.06 Payments 35     Section 8.07 Tax Treatment of
Indemnification Payments 35     Section 8.08 Effect of Investigation 36    
Section 8.09 Exclusive Remedies 36     Article IX Miscellaneous 36     Section
9.01 Expenses 36     Section 9.02 Notices 36     Section 9.03 Interpretation 37
    Section 9.04 Headings 38     Section 9.05 Severability 38     Section 9.06
Entire Agreement 38     Section 9.07 Successors and Assigns 38     Section 9.08
No Third-party Beneficiaries 39     Section 9.09 Amendment and Modification;
Waiver 39     Section 9.10 Governing Law; Submission to Jurisdiction; Waiver of
Jury Trial 39     Section 9.11 Specific Performance 40     Section 9.12
Counterparts 40

 

EXHIBITS

 

Exhibit A – Bill of Sale

 

Exhibit B – Assignment and Assumption Agreement

 

Exhibit C – Intellectual Property Assignment

 

Exhibit D – Consulting Agreement

 

 iii

 

 

DISCLOSURE SCHEDULES

 

Schedule 2.01(b) - Inventory

 

Schedule 2.01(c) – Assigned Contracts

 

Schedule 2.01(e) – Tangible Personal Property

 

Schedule 2.02(d) – Excluded Assets

 

Schedule 2.02(a) – Excluded Contracts

 

Schedule 2.03(a) – Assumed Accounts Payable

 

Schedule 2.06 – Purchase Price Allocation

 

Schedule 4.01 – Jurisdictions in which Seller is licensed to do business

 

Schedule 4.03 – Consents and Notices

 

Schedule 4.05 – Liabilities

 

Schedule 4.07(a) – Material Contracts

 

Schedule 4.08 – Permitted Encumbrances

 

Schedule 4.09 – Condition and Sufficiency of Assets

 

Schedule 4.11(a) – Intellectual Property Registrations and Intellectual Property
Assets

 

Schedule 4.11(b) – Intellectual Property Agreements

 

Schedule 4.14(a) - Material Customers

 

Schedule 4.14(b) - Material Suppliers

 

Schedule 4.15- Insurance

 

Schedule 4.16 - Legal Proceedings and Governmental Orders

 

Schedule 4.17(a) - Compliance with Laws, Permits, FDA and Testing

 

Schedule 4.17(b) – Permits

 

 iv

 

 

Schedule 4.19(a) – Employee Benefits

 

Schedule 4.21 – Taxes

 

 v

 

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this "Agreement"), dated as of December 31, 2015,
is entered into between Big Horse Holdings, Inc., a Florida corporation and
Jason M. Roth (collectively "Seller") and RedHawk Medical Products & Services,
LLC, a Louisiana limited liability company ("Buyer").

 

RECITALS

 

WHEREAS, Seller is engaged in the business of designing, manufacturing,
marketing, distributing and selling certain high-quality medical devices,
including the Disintegrator Insulin Needle Destruction Unit (the “NDD”) and the
Carotid Artery Non-Contact Thermometer (the “CAT”) (the "Business"); and

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets, and certain specified
liabilities, of the Business, subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I

Definitions

 

The following terms have the meanings specified or referred to in this Article
I:

 

"Accounts Receivable" has the meaning set forth in Error! Reference source not
found..

 

"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

"Affiliate" of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term "control" (including the terms
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

   

 

 

"Agreement" has the meaning set forth in the preamble.

 

"Allocation Schedule" has the meaning set forth in Section 2.06.

 

"Assigned Contracts" has the meaning set forth in Section 2.01(c).

 

"Assignment and Assumption Agreement" has the meaning set forth in Section
3.02(a)(ii).

 

"Assignment and Assumption of Lease" has the meaning set forth in Error!
Reference source not found..

 

"Assumed Liabilities" has the meaning set forth in Section 2.03.

 

"Audited Financial Statements" has the meaning set forth in Section 4.04.

 

"Basket" has the meaning set forth in Section 8.04(a).

 

"Benefit Plan" has the meaning set forth in Section 4.19(a).

 

"Bill of Sale" has the meaning set forth in Section 3.02(a)(i).

 

"Books and Records" has the meaning set forth in Section 2.01(k).

 

"Business" has the meaning set forth in the recitals.

 

"Business Day" means any day except Saturday, Sunday or any other day on which
commercial banks located in Lafayette, Louisiana are authorized or required by
Law to be closed for business.

 

"Buyer" has the meaning set forth in the preamble.

 

"Buyer Closing Certificate" has the meaning set forth in Section 7.03(e).

 

"Buyer Indemnitees" has the meaning set forth in Section 8.02.

 

“CAT” means the Carotid Artery Non-Contact Thermometer (and all related
Intellectual Property) designed, manufactured, marketed, distributed and/or sold
by Seller.

 

"Closing" has the meaning set forth in Section 3.01.

 

"Closing Date" has the meaning set forth in Section 3.01.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

 2

 

 

“Consulting Agreement” has the meaning set forth in Section 3.02(a)(v).

 

"Contracts" means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

"Direct Claim" has the meaning set forth in Section 8.05(c).

 

"Disclosure Schedules" means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

 

"Dollars or $" means the lawful currency of the United States.

 

"Encumbrance" means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

"ERISA Affiliate" means all employers (whether or not incorporated) that would
be treated together with the Seller or any of its Affiliates as a "single
employer" within the meaning of Section 414 of the Code.

 

"Excluded Assets" has the meaning set forth in Section 2.02.

 

"Excluded Contracts" has the meaning set forth in Section 2.02(a).

 

"Excluded Liabilities" has the meaning set forth in Section 2.04.

 

"Financial Statements" has the meaning set forth in Section 4.04.

 

“FDA” means the Food and Drug Administration, of the United States Department of
Health and Human Services.

 

"GAAP" means United States generally accepted accounting principles in effect
from time to time.

 

"Government Contracts" has the meaning set forth in Section 4.07(a)(viii)

 

"Governmental Authority" means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

 3

 

 

"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Gross Profit Margin” has the meaning set forth in Section 2.05(b).

 

"Indemnified Party" has the meaning set forth in Section 8.05.

 

"Indemnifying Party" has the meaning set forth in Section 8.05.

 

"Insurance Policies" has the meaning set forth in Section 4.15.

 

"Intellectual Property" means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections and
other confidential and proprietary information and all rights therein; (e)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor's certificates, petty patents and patent utility models); (f) software
and firmware, including data files, source code, object code, application
programming interfaces, architecture, files, records, schematics, computerized
databases and other related specifications and documentation; (g) royalties,
fees, income, payments and other proceeds now or hereafter due or payable with
respect to any and all of the foregoing; and (h) all rights to any Actions of
any nature available to or being pursued by Seller to the extent related to the
foregoing, whether accruing before, on or after the date hereof, including all
rights to and claims for damages, restitution and injunctive relief for
infringement, dilution, misappropriation, violation, misuse, breach or default,
with the right but no obligation to sue for such legal and equitable relief, and
to collect, or otherwise recover, any such damages.

 

 4

 

 

"Intellectual Property Agreements" means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
any Intellectual Property that is used in or necessary for the conduct of the
Business as currently conducted to which Seller is a party, beneficiary or
otherwise bound.

 

"Intellectual Property Assets" means all Intellectual Property that is owned by
Seller and used in or necessary for the conduct of the Business as currently
conducted.

 

"Intellectual Property Assignments" has the meaning set forth in Section
3.02(a)(iii).

 

"Intellectual Property Registrations" means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing.

 

"Inventory" has the meaning set forth in Section 2.01(b).

 

"Knowledge of Seller or Seller's Knowledge" or any other similar knowledge
qualification, means the actual or constructive knowledge of Seller and any
director or officer of Seller, after due inquiry.

 

"Law" means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

"Liabilities" means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

"Losses" means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys' fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that "Losses" shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

 

"Material Adverse Effect" means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, (b) the value of
the Purchased Assets, or (c) the ability of Seller to consummate the
transactions contemplated hereby on a timely basis.

 

 5

 

 

"Material Contracts" has the meaning set forth in Section 4.07(a).

 

"Material Customers" has the meaning set forth in Section 4.14(a).

 

"Material Suppliers" has the meaning set forth in Section 4.14(b)..

 

“NDD” means the Disintegrator Insulin Needle Destruction Unit (and all related
Intellectual Property) designed, manufactured, marketed, distributed and/or sold
by Seller.

 

"Permits" means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

"Permitted Encumbrances" has the meaning set forth in Section 4.08(a).

 

"Person" means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

"Post-Closing Tax Period" means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

"Pre-Closing Tax Period" means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

"Purchase Price" has the meaning set forth in Section 2.05.

 

"Purchased Assets" has the meaning set forth in Section 2.01..

 

"Representative" means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

"Restricted Business" means the business of inventing, designing, manufacturing,
marketing, distributing and selling medical products and medical devices,
including the Disintegrator Insulin Needle Destruction Unit and the Carotid
Artery Non-Contact Thermometer and any and all devices that compete or might be
deemed to compete with the NDD or the CAT.

 

“Restricted Common Stock” means the Sixty Million (60,000,000) shares of the
Restricted Common Stock of RedHawk Holdings Corp. (“RedHawk” - OTC: IDNG), the
parent corporation of Buyer, referred to in Section 2.05 hereof.

 

"Restricted Period" has the meaning set forth in Section 6.03(a).

 

“Restricted Shares” means the Restricted Common Stock.

 

 6

 

 

"Seller" has the meaning set forth in the preamble.

 

"Seller Closing Certificate" has the meaning set forth in Section 7.02(h).

 

"Seller Indemnitees" has the meaning set forth in Section 8.03.

 

"Tangible Personal Property" has the meaning set forth in Section 2.01(e).

 

"Taxes" means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

 

"Tax Return" means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

"Territory" means North America, South America, Europe, Asia, Africa and
Australia.

 

"Third Party Claim" has the meaning set forth in Section 8.05(a).

 

"Transaction Documents" means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, Intellectual Property Assignment, the Employment
Agreement, and the other agreements, instruments and documents required to be
delivered at the Closing.

 

"Union" has the meaning set forth in Section 4.20(b).

 

Article II

Purchase and Sale

 

Section 2.01     Purchase and Sale of Assets. Subject to the terms and
conditions set forth herein, at the Closing, Seller shall sell, assign,
transfer, convey and deliver to Buyer, and Buyer shall purchase from Seller,
free and clear of any Encumbrances other than Permitted Encumbrances, all of
Seller's right, title and interest in, to and under all of the assets,
properties and rights of every kind and nature, whether real, personal or mixed,
tangible or intangible (including goodwill), wherever located and whether now
existing or hereafter acquired (other than the Excluded Assets), which relate
to, or are used or held for use in connection with, the Business (collectively,
the "Purchased Assets"), including, without limitation, the following:

 

(a)           cash and cash equivalents;

 

 7

 

 

(b)           all inventory, finished goods, raw materials, work in progress,
packaging, supplies, parts and other inventories, including without limitation,
those listed on Section 2.01(b) of the Disclosures ("Inventory");

 

(c)           all Contracts, including Intellectual Property Agreements, set
forth on Section 2.01(c) of the Disclosure Schedules (the "Assigned Contracts");

 

(d)           all Intellectual Property Assets;

 

(e)           all furniture, fixtures, equipment, machinery, tools, vehicles,
office equipment, supplies, computers, telephones and other tangible personal
property, including, without limitation, those listed on Section 2.01(e) of the
Disclosure Schedules (the "Tangible Personal Property");

 

(f)           all Permits, which are held by Seller and required for the conduct
of the Business as currently conducted or for the ownership and use of the
Purchased Assets, including, without limitation, those listed on Section 4.17(b)
of the Disclosure Schedules;

 

(g)           all rights to any Actions of any nature available to or being
pursued by Seller to the extent related to the Business, the Purchased Assets or
the Assumed Liabilities, whether arising by way of counterclaim or otherwise;

 

(h)           all prepaid expenses, credits, advance payments, claims, security,
refunds, rights of recovery, rights of set-off, rights of recoupment, deposits,
charges, sums and fees (including any such item relating to the payment of
Taxes);

 

(i)           all of Seller's rights under warranties, indemnities and all
similar rights against third parties to the extent related to any Purchased
Assets;

 

(j)           all insurance benefits, including rights and proceeds, arising
from or relating to the Business, the Purchased Assets or the Assumed
Liabilities;

 

(k)           originals, or where not available, copies, of all books and
records, including, but not limited to, books of account, ledgers and general,
financial and accounting records, machinery and equipment maintenance files,
customer lists, customer purchasing histories, price lists, distribution lists,
supplier lists, production data, quality control records and procedures,
customer complaints and inquiry files, research and development files, records
and data (including all correspondence with any Governmental Authority), sales
material and records (including pricing history, total sales, terms and
conditions of sale, sales and pricing policies and practices), strategic plans,
internal financial statements, marketing and promotional surveys, material and
research and files relating to the Intellectual Property Assets and the
Intellectual Property Agreements ("Books and Records"); and

 

(l)           all goodwill and the going concern value of the Business.

 

Section 2.02     Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets (collectively, the "Excluded
Assets"):

 

 8

 

 

(a)           Contracts, including Intellectual Property Agreements, that are
not Assigned Contracts (the "Excluded Contracts"); provided that such contracts
and agreements are not deemed by Buyer to be material to the Business;

 

(b)           the corporate seals, organizational documents, minute books, stock
books, Tax Returns, books of account or other records having to do with the
corporate organization of Seller;

 

(c)           all Benefit Plans and assets attributable thereto;

 

(d)           the assets, properties and rights specifically set forth on
Section 2.02(d) of the Disclosure Schedules; and

 

(e)           the rights which accrue or will accrue to Seller under the
Transaction Documents.

 

Section 2.03           Assumed Liabilities. Subject to the terms and conditions
set forth herein, Buyer shall assume and agree to pay, perform and discharge
only the following Liabilities of Seller (collectively, the "Assumed
Liabilities"), and no other Liabilities:

 

(a)           those trade accounts payable of Seller set forth on Section
2.03(a) of the Disclosure Schedules in favor of third parties in connection with
the Business that remain unpaid and are not delinquent as of the Closing Date;
and

 

(b)           all Liabilities in respect of the Assigned Contracts but only to
the extent that such Liabilities thereunder are required to be performed after
the Closing Date, were incurred in the ordinary course of business and do not
relate to any failure to perform, improper performance, warranty or other
breach, default or violation by Seller on or prior to the Closing.

 

 9

 

 

Section 2.04     Excluded Liabilities. Notwithstanding the provisions of Section
2.03 or any other provision in this Agreement to the contrary, Buyer shall not
assume and shall not be responsible to pay, perform or discharge any Liabilities
of Seller or any of its Affiliates of any kind or nature whatsoever other than
the Assumed Liabilities (the "Excluded Liabilities"). Seller shall, and shall
cause each of its Affiliates to, pay and satisfy in due course all Excluded
Liabilities which they are obligated to pay and satisfy. Without limiting the
generality of the foregoing, the Excluded Liabilities shall include, but not be
limited to, the following:

 

(a)           any Liabilities of Seller arising or incurred in connection with
the negotiation, preparation, investigation and performance of this Agreement,
the other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others;

 

(b)           any Liability for (i) Taxes of Seller (or any stockholder or
Affiliate of Seller) or relating to the Business, the Purchased Assets or the
Assumed Liabilities for any Pre-Closing Tax Period; (ii) Taxes that arise out of
the consummation of the transactions contemplated hereby or that are the
responsibility of Seller pursuant to Section 6.14; or (iii) other Taxes of
Seller (or any stockholder or Affiliate of Seller) of any kind or description
(including any Liability for Taxes of Seller (or any stockholder or Affiliate of
Seller) that becomes a Liability of Buyer under any common law doctrine of de
facto merger or transferee or successor liability or otherwise by operation of
contract or Law);

 

(c)           any Liabilities relating to or arising out of the Excluded Assets;

 

(d)           any Liabilities in respect of any pending or threatened Action
arising out of, relating to or otherwise in respect of the operation of the
Business or the Purchased Assets to the extent such Action relates to such
operation on or prior to the Closing Date;

 

(e)           any product Liability or similar claim for injury to a Person or
property which arises out of or is based upon any express or implied
representation, warranty, agreement or guaranty made by Seller, or by reason of
the improper performance or malfunctioning of a product, improper design or
manufacture, failure to adequately package, label or warn of hazards or other
related product defects of any products at any time manufactured or sold or any
service performed by Seller on or prior to the Closing Date;

 

(f)           any recall, design defect or similar claims of any products
manufactured or sold or any service performed by Seller on or prior to the
Closing Date;

 

(g)           any Liabilities of Seller arising under or in connection with any
Benefit Plan providing benefits to any present or former employee of Seller;

 

(h)           any Liabilities of Seller for any present or former employees,
officers, directors, retirees, independent contractors or consultants of Seller,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits, bonuses, accrued vacation, workers' compensation,
severance, retention, termination or other payments;

 

(i)           any Environmental Claims, or Liabilities under Environmental Laws,
to the extent arising out of or relating to facts, circumstances or conditions
existing on or prior to the Closing or otherwise to the extent arising out of
any actions or omissions of Seller;

 

(j)           any trade accounts payable of Seller (i) to the extent not
accounted for on the Interim Balance Sheet; (ii) which constitute intercompany
payables owing to Affiliates of Seller; (iii) which constitute debt, loans or
credit facilities to financial institutions; or (iv) which did not arise in the
ordinary course of business;

 

(k)           any Liabilities of the Business relating or arising from
unfulfilled commitments, quotations, purchase orders, customer orders or work
orders that (i) do not constitute part of the Purchased Assets issued by the
Business' customers to Seller on or before the Closing; (ii) did not arise in
the ordinary course of business; or (iii) are not validly and effectively
assigned to Buyer pursuant to this Agreement;

 

(l)           any Liabilities to indemnify, reimburse or advance amounts to any
present or former officer, director, employee or agent of Seller (including with
respect to any breach of fiduciary obligations by same), except for
indemnification of same pursuant to Section 8.03 as Seller Indemnitees;

 

 10

 

 

(m)         any Liabilities under the Excluded Contracts or any other Contracts,
including Intellectual Property Agreements, (i) which are not validly and
effectively assigned to Buyer pursuant to this Agreement; (ii) which do not
conform to the representations and warranties with respect thereto contained in
this Agreement; or (iii) to the extent such Liabilities arise out of or relate
to a breach by Seller of such Contracts prior to Closing;

 

(n)         any Liabilities associated with debt, loans or credit facilities of
Seller and/or the Business owing to financial institutions; and

 

(o)         any Liabilities arising out of, in respect of or in connection with
the failure by Seller or any of its Affiliates to comply with any Law or
Governmental Order.

 

Section 2.05           Purchase Price. The aggregate purchase price for the
Purchased Assets shall be Sixty Million (60,000,000) shares of the Restricted
Common Stock of RedHawk Holdings Corp. (“RedHawk” - OTC: IDNG), the parent
corporation of Buyer (the "Purchase Price"), plus the assumption of the Assumed
Liabilities. The Purchase Price shall be paid as follows:

 

(a)         The initial tranche of 20,000,000 shares of Restricted Common Stock
of RedHawk shall vest in favor of Seller upon achievement of the following
described product-development milestones:

 

(i)           1,000,000 Restricted Shares shall vest in favor of Seller upon
completion of manufacturing upgrades for the NDD satisfactory to Buyer in the
exercise of reasonable business discretion;

 

(ii)          1,000,000 Restricted Shares shall vest in favor of Seller upon
completion of unit tooling for the NDD satisfactory to Buyer in the exercise of
reasonable business discretion;

 

(iii)         3,000,000 Restricted Shares shall vest in favor of Seller upon
submission to Buyer of proof of filing of worldwide patents for the NDD. Buyer
shall pay all patent application fees and the related costs and expenses of
obtaining the patents, including legal fees;

 

(iv)        1,000,000 Restricted Shares shall vest in favor of Seller upon
completion of concept design drawings for the NDD satisfactory to Buyer in the
exercise of its reasonable business discretion;

 

(v)         1,000,000 Restricted Shares shall vest in favor of Seller upon
completion of a mechanical prototype for the NDD satisfactory to Buyer in the
exercise of its reasonable business discretion;

 

(vi)         3,000,000 Restricted Shares shall vest in favor of Seller upon
completion of a product model for the NDD satisfactory to Buyer in the exercise
of its reasonable business discretion;

 

 11

 

 

(vii)       1,000,000 Restricted Shares shall vest in favor of Seller upon
completion of computer assisted drawings of the product model for the NDD
satisfactory to Buyer in the exercise of its reasonable business discretion;

 

(viii)       1,000,000 Restricted Shares shall vest in favor of Seller upon
completion of the research and development necessary to market the NDD
satisfactory to Buyer in the exercise of its reasonable business discretion;

 

(ix)         1,000,000 Restricted Shares shall vest in favor of Seller upon
completion of soft tooling for the NDD satisfactory to Buyer in the exercise of
its reasonable business discretion

 

(x)          1,000,000 Restricted Shares shall vest in favor of Seller upon
completion of Beta testing for the NDD satisfactory to Buyer in the exercise of
its reasonable business discretion;

 

(xi)         1,000,000 Restricted Shares shall vest in favor of Seller upon
completion of bench testing for the NDD satisfactory to Buyer in the exercise of
its reasonable business discretion;

 

(xii)        1,000,000 Restricted Shares shall vest in favor of Seller upon
completion and execution of the contracts required for the marketing,
manufacturing and distribution of the NDD satisfactory to Buyer in the exercise
of its reasonable business discretion; and

 

(xiii)        4,000,000 Restricted Shares shall vest in favor of Seller upon
completion, and approval by Buyer, of the initial full production run of the
NDD.

 

(b)           The second tranche of 20,000,000 Shares of Restricted Common Stock
of RedHawk shall vest in favor of Seller upon completion and collection of the
sale proceeds of 100,000 NDD units with a Gross Profit Margin (as determined and
calculated using GAAP) of 50% or more. For purposes of this provision, Gross
Profit Margin means sales revenue less product cost from the manufacturer.

 

(c)           The final tranche of 20,000,000 Shares of Restricted Common Stock
of RedHawk shall vest in favor of Seller upon receipt of patents providing
worldwide global patent coverage.

 

(d)           The Restricted Shares shall not be sold, offered for sale,
contracted to sell, optioned, pledged, mortgaged, encumbered or otherwise
transferred or encumbered, weather by long sale, short sale, option, hedge,
pledge, security agreement, grant of rights, or similar transaction, during the
one hundred eighty (180) day period following the respective vesting of such
Restricted Shares. The Restricted Shares shall include a legend or notation
describing the above referenced 180 day prohibition on the transfer and
encumbrance of the shares. The Restricted Shares shall be delivered by Buyer to
Seller within 180 days of the vesting of the respective Restricted Shares. At
the expiration of the 180 day period, the restrictive legend may be removed from
the Restricted Shares.

 

 12

 

 

Section 2.06     Allocation of Purchase Price. Seller and Buyer agree that the
Purchase Price and the Assumed Liabilities (plus other relevant items) shall be
allocated among the Purchased Assets for all purposes (including Tax and
financial accounting) as shown on the allocation schedule (the "Allocation
Schedule") set forth in Section 2.06 of the Disclosure Schedules.

 

Section 2.07     Withholding Tax. Buyer shall be entitled to deduct and withhold
from the Purchase Price all Taxes that Buyer may be required to deduct and
withhold under any provision of Tax Law. All such withheld amounts shall be
treated as delivered to Seller hereunder.

 

Section 2.08     Third Party Consents. To the extent that Seller's rights under
any Contract or Permit constituting a Purchased Asset, or any other Purchased
Asset, may not be assigned to Buyer without the consent of another Person which
has not been obtained, this Agreement shall not constitute an agreement to
assign the same if an attempted assignment would constitute a breach thereof or
be unlawful, and Seller, at its expense, shall use its reasonable best efforts
to obtain any such required consent(s) as promptly as possible. If any such
consent shall not be obtained or if any attempted assignment would be
ineffective or would impair Buyer's rights under the Purchased Asset in question
so that Buyer would not in effect acquire the benefit of all such rights,
Seller, to the maximum extent permitted by law and the Purchased Asset, shall
act after the Closing as Buyer's agent in order to obtain for it the benefits
thereunder and shall cooperate, to the maximum extent permitted by Law and the
Purchased Asset, with Buyer in any other reasonable arrangement designed to
provide such benefits to Buyer. Notwithstanding any provision in this Section
2.08 to the contrary, Buyer shall not be deemed to have waived its rights under
Section 7.02(d) hereof unless and until Buyer either provides written waivers
thereof or elects to proceed to consummate the transactions contemplated by this
Agreement at Closing.

 

Article III

Closing

 

Section 3.01     Closing. Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement (the
"Closing") shall take place at the offices of Gordon, Arata, McCollam, Duplantis
& Eagan, LLC, 400 E. Kaliste Saloom Road, Suite 4200 at 10:00 am CT, on December
29, 2015 or at such other time, date or place as Seller and Buyer may mutually
agree upon in writing. The date on which the Closing is to occur is herein
referred to as the "Closing Date".

 

Section 3.02    Closing Deliverables.

 

(a)           At the Closing, Seller shall deliver to Buyer the following:

 

 13

 

 

(i)           a bill of sale in the form of Exhibit A hereto (the "Bill of
Sale") and duly executed by Seller, transferring the tangible personal property
included in the Purchased Assets to Buyer;

 

(ii)          an assignment and assumption agreement in the form of Exhibit B
hereto (the "Assignment and Assumption Agreement") and duly executed by Seller,
effecting the assignment to and assumption by Buyer of the Purchased Assets and
the Assumed Liabilities;

 

(iii)         an assignment[s] in the form of Exhibit C hereto (the
"Intellectual Property Assignments") and duly executed by Seller, transferring
all of Seller's right, title and interest in and to the Intellectual Property
Assets to Buyer;

 

(iv)         the Employment Agreement in the form of Exhibit D hereto (the
"Consulting Agreement") and duly executed by the employee;

 

(v)          the Seller Closing Certificate;

 

(vi)         the certificates of the Secretary or Assistant Secretary of Seller
required by Section 7.02(i) and Section 7.02(j);

 

(vii)        such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement; and

 

(b)           At the Closing, Buyer shall deliver to Seller the following:

 

(i)           the Purchase Price;

 

(ii)          the Assignment and Assumption Agreement duly executed by Buyer;

 

(iii)         the Consulting Agreement duly executed by Buyer;

 

(iv)         the Buyer Closing Certificate;

 

(v)          the certificates of the Secretary or Assistant Secretary of Buyer
required by Section 7.03(f) and Section 7.03(g).

 

Article IV

Representations and warranties of seller

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this Article IV are true and correct as of the date hereof.

 

Section 4.01     Organization and Qualification of Seller. Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Florida and has full corporate power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on the Business as currently conducted. Section 4.01 of the
Disclosure Schedules sets forth each jurisdiction in which Seller is licensed or
qualified to do business, and Seller is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the ownership of
the Purchased Assets or the operation of the Business as currently conducted
makes such licensing or qualification necessary.

 

 14

 

 

Section 4.02     Authority of Seller. Seller has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Seller of this Agreement and any other Transaction
Document to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller, and (assuming due authorization, execution and
delivery by Buyer) this Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms.
When each other Transaction Document to which Seller is or will be a party has
been duly executed and delivered by Seller (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of Seller enforceable against it
in accordance with its terms.

 

Section 4.03     No Conflicts; Consents. The execution, delivery and performance
by Seller of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Seller; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Seller, the Business or the Purchased Assets; (c) [except as set forth in
Section 4.03 of the Disclosure Schedules,] require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Contract or Permit to which Seller is a party or by which Seller or the Business
is bound or to which any of the Purchased Assets are subject (including any
Assigned Contract); or (d) result in the creation or imposition of any
Encumbrance other than Permitted Encumbrances on the Purchased Assets. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Seller
in connection with the execution and delivery of this Agreement or any of the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.

 

 15

 

 

Section 4.04     Intentionally Omitted.

 

Section 4.05     Liabilities. Seller has no Liabilities with respect to the
Business, except (a) those which are adequately reflected in Section 4.05 of the
Disclosure Schedules and (b) those which have been incurred in the ordinary
course of business consistent with past practice and which, individually do not
exceed $1,000 or in the aggregate exceed $10,000.

 

Section 4.06     Intentionally Omitted.

 

Section 4.07     Material Contracts.

 

(a)           Section 4.07(a) of the Disclosure Schedules lists each of the
following Contracts, whether written or verbal (x) by which any of the Purchased
Assets are bound or affected or (y) to which Seller is a party or by which it is
bound in connection with the Business or the Purchased Assets (such Contracts,
(including without limitation, brokerage contracts) listed or otherwise
disclosed in Error! Reference source not found.of the Disclosure Schedules and
all Intellectual Property Agreements set forth in Section 4.11(b) of the
Disclosure Schedules, being "Material Contracts"):

 

(i)           all Contracts involving aggregate consideration in excess of
$10,000 and which, in each case, cannot be cancelled without penalty or without
more than 90 days' notice;

 

(ii)          all Contracts that require Seller to purchase or sell a stated
portion of the requirements or outputs of the Business or that contain "take or
pay" provisions;

 

(iii)         all Contracts that provide for the indemnification of any Person
or the assumption of any Tax, environmental or other Liability of any Person;

 

(iv)         all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

 

(v)          all broker, distributor, dealer, manufacturer's representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts;

 

(vi)         all employment agreements and Contracts with independent
contractors or consultants (or similar arrangements) and which are not
cancellable without material penalty or without more than 90 days' notice;

 

(vii)        except for Contracts relating to trade receivables, all Contracts
relating to indebtedness (including, without limitation, guarantees);

 

(viii)       all Contracts with any Governmental Authority ("Government
Contracts");

 

(ix)          all Contracts that limit or purport to limit the ability of Seller
to compete in any line of business or with any Person or in any geographic area
or during any period of time;

 

(x)          all joint venture, partnership or similar Contracts;

 

 16

 

 

(xi)         all Contracts for the sale of any of the Purchased Assets or for
the grant to any Person of any option, right of first refusal or preferential or
similar right to purchase any of the Purchased Assets;

 

(xii)        all powers of attorney with respect to the Business or any
Purchased Asset;

 

(xiii)        all collective bargaining agreements or Contracts with any Union;
and

 

(xiv)       all other Contracts that are material to the Purchased Assets or the
operation of the Business and not previously disclosed pursuant to this Section
4.07.

 

(b)           Each Material Contract is valid and binding on Seller in
accordance with its terms and is in full force and effect. None of Seller or, to
Seller's Knowledge, any other party thereto is in breach of or default under (or
is alleged to be in breach of or default under) in any material respect, or has
provided or received any notice of any intention to terminate, any Material
Contract. No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Material Contract
or result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
Complete and correct copies of each Material Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Buyer. There are no material disputes pending or
threatened under any Contract included in the Purchased Assets.

 

Section 4.08     Title to Purchased Assets. Seller has good and valid title to,
or a valid leasehold interest in, all of the Purchased Assets. All such
Purchased Assets (including leasehold interests) are free and clear of
Encumbrances except for the following (collectively referred to as "Permitted
Encumbrances"):

 

(a)           those items set forth in Section 4.08 of the Disclosure Schedules;

 

(b)           liens for Taxes not yet due and payable;

 

(c)           mechanics', carriers', workmen's, repairmen's or other like liens
arising or incurred in the ordinary course of business consistent with past
practice or amounts that are not delinquent and which are not, individually or
in the aggregate, material to the Business or the Purchased Assets; or

 

(d)           liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the Business or the Purchased Assets.

 

 17

 

 

Section 4.09     Condition and Sufficiency of Assets. Except as set forth in
Section 4.09 of the Disclosure Schedules, the buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property included in the Purchased Assets are structurally sound, are
in good operating condition and repair, and are adequate for the uses to which
they are being put, and none of such buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost. The Purchased
Assets are sufficient for the continued conduct of the Business after the
Closing in substantially the same manner as conducted prior to the Closing and
constitute all of the rights, property and assets necessary to conduct the
Business as currently conducted. None of the Excluded Assets are material to the
Business.

 

Section 4.10     Intentionally Omitted.

 

Section 4.11     Intellectual Property.

 

(a)           Section 4.11(a) of the Disclosure Schedules lists all (i)
Intellectual Property Registrations and (ii) Intellectual Property Assets,
including software, that are necessary, material or desirable to the operation
of the Business as currently conducted or as proposed to be conducted or which
relate to the research, development, manufacture use or sale of the NDD or the
CAT. All required filings and fees related to the Intellectual Property
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Intellectual Property
Registrations are otherwise in good standing. Seller has provided Buyer with
true and complete copies of file histories, documents, certificates, office
actions, correspondence and other materials related to all Intellectual Property
Registrations.

 

(b)           Section 4.11(b) of the Disclosure Schedules lists all Intellectual
Property Agreements. Seller has provided Buyer with true and complete copies of
all such Intellectual Property Agreements, including all modifications,
amendments and supplements thereto and waivers thereunder. Each Intellectual
Property Agreement is valid and binding on Seller in accordance with its terms
and is in full force and effect. None of Seller or, to Seller's Knowledge, any
other party thereto is in breach of or default under (or is alleged to be in
breach of or default under), or has provided or received any notice of breach or
default of or any intention to terminate, any Intellectual Property Agreement.
No event or circumstance has occurred that, with notice or lapse of time or
both, would constitute an event of default under any Intellectual Property
Agreement or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder.

 

(c)           Seller is the sole and exclusive legal and beneficial, and with
respect to the Intellectual Property Registrations, record owner of all right,
title and interest in and to the Intellectual Property Assets, and has the valid
right to use all other Intellectual Property used in or necessary for the
conduct of the Business as currently conducted or as proposed to be conducted,
in each case, free and clear of Encumbrances other than Permitted Encumbrances.
Without limiting the generality of the foregoing, Seller has entered into
binding, written agreements with every current and former employee of Seller,
and with every current and former independent contractor, whereby such employees
and independent contractors (i) assign to Seller any ownership interest and
right they may have in the Intellectual Property Assets; and (ii) acknowledge
Seller's exclusive ownership of all Intellectual Property Assets. Seller has
provided Buyer with true and complete copies of all such agreements.

 

 18

 

 

(d)           The Intellectual Property Assets and Intellectual Property
licensed under the Intellectual Property Agreements are all of the Intellectual
Property necessary to operate the Business as presently conducted or as proposed
to be conducted. The consummation of the transactions contemplated hereunder
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other Person in respect
of, the Buyer's right to own, use or hold for use any Intellectual Property as
owned, used or held for use in the conduct of the Business as currently
conducted or as proposed to be conducted.

 

(e)           Seller's rights in the Intellectual Property Assets are valid,
subsisting and enforceable. Seller has taken all reasonable steps to maintain
the Intellectual Property Assets and to protect and preserve the confidentiality
of all trade secrets included in the Intellectual Property Assets, including
requiring all Persons having access thereto to execute written non-disclosure
agreements.

 

(f)           The conduct of the Business as currently and formerly conducted,
and the Intellectual Property Assets and Intellectual Property licensed under
the Intellectual Property Agreements as currently or formerly owned, licensed or
used by Seller, have not infringed, misappropriated, diluted or otherwise
violated, and have not, do not and will not infringe, dilute, misappropriate or
otherwise violate, the Intellectual Property or other rights of any Person. No
Person has infringed, misappropriated, diluted or otherwise violated, or is
currently infringing, misappropriating, diluting or otherwise violating, any
Intellectual Property Assets.

 

(g)           There are no Actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by Seller in connection
with the Business; (ii) challenging the validity, enforceability, registrability
or ownership of any Intellectual Property Assets or Seller's rights with respect
to any Intellectual Property Assets; or (iii) by Seller or any other Person
alleging any infringement, misappropriation, dilution or violation by any Person
of any Intellectual Property Assets. Seller is not subject to any outstanding or
prospective Governmental Order (including any motion or petition therefor) that
does or would restrict or impair the use of any Intellectual Property Assets.

 

Section 4.12           Inventory. All Inventory, consists of a quality and
quantity usable and salable in the ordinary course of business consistent with
past practice, except for obsolete, damaged, defective or slow-moving items that
have been written off or written down to fair market value or for which adequate
reserves have been established. All Inventory is owned by Seller free and clear
of all Encumbrances, and no Inventory is held on a consignment basis. The
quantities of each item of Inventory (whether raw materials, work-in-process or
finished goods) are not excessive, but are reasonable in the present
circumstances of Seller.

 

 19

 

 

 



 

Section 4.13    Intentionally Omitted.

 

Section 4.14    Customers and Suppliers.

 

(a)          Section 4.14(a) of the Disclosure Schedules sets forth with respect
to the Business (i) each customer who has paid aggregate consideration to Seller
for goods or services rendered in an amount greater than or equal to $10,000 for
each of the three most recent fiscal years (collectively, the "Material
Customers"); and (ii) the amount of consideration paid by each Material Customer
during such periods. Except as set forth in Section 4.14(a) of the Disclosure
Schedules, Seller has not received any notice, and has no reason to believe,
that any of the Material Customers has ceased, or intends to cease after the
Closing, to use the goods or services of the Business or to otherwise terminate
or materially reduce its relationship with the Business.

 

(b)          Section 4.14(b) of the Disclosure Schedules sets forth with respect
to the Business (i) each supplier to whom Seller has paid consideration for
goods or services rendered in an amount greater than or equal to $10,000 for
each of the three most recent fiscal years (collectively, the "Material
Suppliers"); and (ii) the amount of purchases from each Material Supplier during
such periods. Except as set forth in Section 4.14(b) of the Disclosure
Schedules, Seller has not received any notice, and has no reason to believe,
that any of the Material Suppliers has ceased, or intends to cease, to supply
goods or services to the Business or to otherwise terminate or materially reduce
its relationship with the Business.

 

Section 4.15    Insurance. Section 4.15 of the Disclosure Schedules sets forth
(a) a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers' compensation, vehicular, fiduciary liability and other casualty and
property insurance maintained by Seller or its Affiliates and relating to the
Business, the Purchased Assets or the Assumed Liabilities (collectively, the
"Insurance Policies"); and (b) with respect to the Business, the Purchased
Assets or the Assumed Liabilities, a list of all pending claims and the claims
history for Seller since January 1, 2013. [Except as set forth on Section 4.15
of the Disclosure Schedules,] there are no claims related to the Business, the
Purchased Assets or the Assumed Liabilities pending under any such Insurance
Policies as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights. Neither Seller
nor any of its Affiliates has received any written notice of cancellation of,
premium increase with respect to, or alteration of coverage under, any of such
Insurance Policies. All premiums due on such Insurance Policies have either been
paid or, if not yet due, accrued. All such Insurance Policies (a) are in full
force and effect and enforceable in accordance with their terms; (b) are
provided by carriers who are financially solvent; and (c) have not been subject
to any lapse in coverage. None of Seller or any of its Affiliates is in default
under, or has otherwise failed to comply with, in any material respect, any
provision contained in any such Insurance Policy. The Insurance Policies are of
the type and in the amounts customarily carried by Persons conducting a business
similar to the Business and are sufficient for compliance with all applicable
Laws and Contracts to which Seller is a party or by which it is bound. True and
complete copies of the Insurance Policies have been made available to Buyer.

 

 20

 

 

Section 4.16    Legal Proceedings; Governmental Orders.

 

(a)          There are no Actions pending or, to Seller's Knowledge, threatened
against or by Seller (a) relating to or affecting the Business, the Purchased
Assets or the Assumed Liabilities; or (b) that challenge or seek to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.

 

(b)          There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against, relating to or affecting the Business.

 

Section 4.17    Compliance With Laws; Permits; FDA; Testing.

 

(a)          Seller has complied, and is now complying, with all Laws applicable
to the conduct of the Business as currently conducted or the ownership and use
of the Purchased Assets. There are no actual or threatened enforcement actions
by any court or regulatory body, including but not limited to the FDA. All
reports, documents, claims, permits and notices that must be filed, maintained,
or furnished to regulatory authorities, including the FDA, by Seller or any
person that manufactures, develops, packages, processes, labels, tests or
distributes the NDD or the CAT have been so filed, maintained or furnished. No
permit issued by the FDA has been limited, suspended or revoked nor is the FDA
considering such action. All preclinical testing and clinical trials being
funded or conducted by Seller are being conducted and comply with experimental
protocols, procedures and controls, accepted professional scientific standards
and applicable law.

 

(b)          All Permits required for Seller to conduct the Business as
currently conducted or for the ownership and use of the Purchased Assets have
been obtained by Seller and are valid and in full force and effect. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. Section 4.17(b) of the Disclosure Schedules lists all current Permits
issued to Seller which are related to the conduct of the Business as currently
conducted or the ownership and use of the Purchased Assets, including the names
of the Permits and their respective dates of issuance and expiration. No event
has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Section 4.17(b) of the Disclosure
Schedules.

 

 21

 

 

Section 4.18     Intentionally Omitted.

 

Section 4.19    Employee Benefit Matters.

 

(a)          Section 4.19(a) of the Disclosure Schedules contains a true and
complete list of each pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, stock or stock-based, change in control, retention,
severance, vacation, paid time off, welfare, fringe-benefit and other similar
agreement, plan, policy, program or arrangement (and any amendments thereto), in
each case whether or not reduced to writing and whether funded or unfunded,
including each "employee benefit plan" within the meaning of Section 3(3) of
ERISA, whether or not tax-qualified and whether or not subject to ERISA, which
is or has been maintained, sponsored, contributed to, or required to be
contributed to by Seller for the benefit of any current or former employee,
officer, director, retiree, independent contractor or consultant of the Business
or any spouse or dependent of such individual, or under which Seller or any of
its ERISA Affiliates has or may have any Liability, or with respect to which
Buyer or any of its Affiliates would reasonably be expected to have any
Liability, contingent or otherwise (as listed on Section 4.19(a) of the
Disclosure Schedules, each, a "Benefit Plan").

 

(b)           There is no pending or, to Seller's Knowledge, threatened Action
relating to a Benefit Plan (other than routine claims for benefits), and no
Benefit Plan has within the three years prior to the date hereof been the
subject of an examination or audit by a Governmental Authority or the subject of
an application or filing under, or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

(c)          Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, independent contractor or consultant of the Business to
severance pay or any other payment; (ii) accelerate the time of payment, funding
or vesting, or increase the amount of compensation due to any such individual;
(iii) increase the amount payable under or result in any other material
obligation pursuant to any Benefit Plan; (iv) result in "excess parachute
payments" within the meaning of Section 280G(b) of the Code; or (v) require a
"gross-up" or other payment to any "disqualified individual" within the meaning
of Section 280G(c) of the Code.

 

Section 4.20    Employment Matters.

 

(a)          As of the date hereof, all compensation, including wages,
commissions and bonuses payable to all employees, independent contractors or
consultants of the Business for services performed on or prior to the date
hereof have been paid in full and there are no outstanding agreements,
understandings or commitments of Seller with respect to any compensation,
commissions or bonuses.

 

(b)          Seller is not, and has not been for the past three years, a party
to, bound by, or negotiating any collective bargaining agreement or other
Contract with a union, works council or labor organization (collectively,
"Union"), and there is not, and has not been for the past three years, any Union
representing or purporting to represent any employee of Seller, and no Union or
group of employees is seeking or has sought to organize employees for the
purpose of collective bargaining. There has never been, nor has there been any
threat of, any strike, slowdown, work stoppage, lockout, concerted refusal to
work overtime or other similar labor disruption or dispute affecting Seller or
any employees of the Business. Seller has no duty to bargain with any Union.

 

 22

 

 

(c)          There are no Actions against Seller pending, or to the Seller's
Knowledge, threatened to be brought or filed, by or with any Governmental
Authority or arbitrator in connection with the employment of any current or
former applicant, employee, consultant or independent contractor of the
Business, including, without limitation, any claim relating to unfair labor
practices, employment discrimination, harassment, retaliation, equal pay, wages
and hours or any other employment related matter arising under applicable Laws.

 

Section 4.21    Taxes.

 

(a)          All Tax Returns with respect to the Business required to be filed
by Seller for any Pre-Closing Tax Period have been, or will be, timely filed.
Such Tax Returns are, or will be, true, complete and correct in all respects.
All Taxes due and owing by Seller (whether or not shown on any Tax Return) have
been, or will be, timely paid.

 

(b)          Seller has withheld and paid each Tax required to have been
withheld and paid in connection with amounts paid or owing to any Employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.

 

(c)          No extensions or waivers of statutes of limitations have been given
or requested with respect to any Taxes of Seller.

 

(d)          All deficiencies asserted, or assessments made, against Seller as a
result of any examinations by any taxing authority have been fully paid.

 

(e)          Seller is not a party to any Action by any taxing authority. There
are no pending or threatened Actions by any taxing authority.

 

(f)          There are no Encumbrances for Taxes upon any of the Purchased
Assets nor[, to Seller's Knowledge,] is any taxing authority in the process of
imposing any Encumbrances for Taxes on any of the Purchased Assets (other than
for current Taxes not yet due and payable).

 

(g)          Seller is not a "foreign person" as that term is used in Treasury
Regulations Section 1.1445-2.

 

(h)          Seller is not, and has not been, a party to, or a promoter of, a
"reportable transaction" within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011 4(b).

 

Section 4.22    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller.

 

 23

 

 

Section 4.23    Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

Article V
Representations and warranties of buyer

 

Buyer represents and warrants to Seller that the statements contained in this
Article V are true and correct as of the date hereof.

 

Section 5.01    Organization of Buyer. Buyer is a limited liability company duly
organized, validly existing and in good standing under the Laws of the state of
Louisiana.

 

Section 5.02    Authority of Buyer. Buyer has full corporate power and authority
to enter into this Agreement and the other Transaction Documents to which Buyer
is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Buyer of this Agreement and any other Transaction Document to which
Buyer is a party, the performance by Buyer of its obligations hereunder and
thereunder and the consummation by Buyer of the transactions contemplated hereby
and thereby have been duly authorized by all requisite corporate action on the
part of Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms.

 

Section 5.03    No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Buyer; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Buyer; or (c) require the consent, notice or other action by any Person under
any Contract to which Buyer is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.

 

 24

 

 

Section 5.04    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

 

Section 5.05    Legal Proceedings. There are no Actions pending or, to Buyer's
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 

Article VI
Covenants

 

Section 6.01    Employees and Employee Benefits.

 

(a)          Commencing on the Closing Date, Seller shall terminate all
employees of the Business who are actively at work on the Closing Date, and, at
Buyer's sole discretion, Buyer may offer employment, on an "at will" basis, to
any or all of such employees.

 

(b)          Seller shall be solely responsible, and Buyer shall have no
obligations whatsoever for, any compensation or other amounts payable to any
current or former employee, officer, director, independent contractor or
consultant of the Business, including, without limitation, hourly pay,
commission, bonus, salary, accrued vacation, fringe, pension or profit sharing
benefits or severance pay for any period relating to the service with Seller at
any time on or prior to the Closing Date and Seller shall pay all such amounts
to all entitled persons on or prior to the Closing Date.

 

(c)          Seller shall remain solely responsible for the satisfaction of all
claims for medical, dental, life insurance, health accident or disability
benefits brought by or in respect of current or former employees, officers,
directors, independent contractors or consultants of the Business or the
spouses, dependents or beneficiaries thereof, which claims relate to events
occurring on or prior to the Closing Date. Seller also shall remain solely
responsible for all worker's compensation claims of any current or former
employees, officers, directors, independent contractors or consultants of the
Business which relate to events occurring on or prior to the Closing Date.
Seller shall pay, or cause to be paid, all such amounts to the appropriate
persons as and when due.

 

 25

 

 

Section 6.02    Confidentiality. From and after the Closing, Seller shall, and
shall cause its Affiliates to, hold, and shall use its reasonable best efforts
to cause its or their respective Representatives to hold, in confidence any and
all information, whether written or oral, concerning the Business, except to the
extent that Seller can show that such information (a) is generally available to
and known by the public through no fault of Seller, any of its Affiliates or
their respective Representatives; or (b) is lawfully acquired by Seller, any of
its Affiliates or their respective Representatives from and after the Closing
from sources which are not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation. If Seller or any of its Affiliates
or their respective Representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of Law, Seller shall
promptly notify Buyer in writing and shall disclose only that portion of such
information which Seller is advised by its counsel in writing is legally
required to be disclosed, provided that Seller shall use reasonable best efforts
to obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information.

 

Section 6.03    Non-competition; Non-solicitation

 

(a)          For a period of three years commencing on the Closing Date (the
"Restricted Period"), Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Territory; (ii) have an interest in
any Person that engages directly or indirectly in the Restricted Business in the
Territory in any capacity, including as a partner, shareholder, member,
employee, principal, agent, trustee or consultant; or (iii) cause, induce or
encourage any material actual or prospective client, customer, supplier or
licensor of the Business (including any existing or former client or customer of
Seller and any Person that becomes a client or customer of the Business after
the Closing), or any other Person who has a material business relationship with
the Business, to terminate or modify any such actual or prospective
relationship. Notwithstanding the foregoing, Seller may own, directly or
indirectly, solely as an investment, securities of any Person traded on any
national securities exchange if Seller is not a controlling Person of, or a
member of a group which controls, such Person and does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

 

(b)          During the Restricted Period, Seller shall not, and shall not
permit any of its Affiliates to, directly or indirectly, hire or solicit any
person who is offered employment by Buyer or is or was employed in the Business
during the Restricted Period, or encourage any such employee to leave such
employment or hire any such employee who has left such employment, except
pursuant to a general solicitation which is not directed specifically to any
such employees; provided, that nothing in this Section 6.03 shall prevent Seller
or any of its Affiliates from hiring (i) any employee whose employment has been
terminated by Buyer or (ii) after one year from the date of termination of
employment, any employee whose employment has been terminated by the employee.

 

(c)          Seller acknowledges that a breach or threatened breach of this
Section 6.03 would give rise to irreparable harm to Buyer, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by Seller of any such obligations, Buyer shall,
in addition to any and all other rights and remedies that may be available to it
in respect of such breach, be entitled to equitable relief, including a
temporary restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction (without any
requirement to post bond).

 

 26

 

 

(d)          Seller acknowledges that the restrictions contained in this Section
6.03 are reasonable and necessary to protect the legitimate interests of Buyer
and constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 6.03 should ever be adjudicated to exceed
the time, geographic, product or service or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this Section
6.03 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

Section 6.04    Governmental Approvals and Consents

 

(a)          Each party hereto shall, as promptly as possible, use reasonable
best efforts to obtain, or cause to be obtained, all consents, authorizations,
orders and approvals from all Governmental Authorities that may be or become
necessary for its execution and delivery of this Agreement and the performance
of its obligations pursuant to this Agreement and the other Transaction
Documents. Each party shall cooperate fully with the other party and its
Affiliates in promptly seeking to obtain all such consents, authorizations,
orders and approvals. The parties hereto shall not willfully take any action
that will have the effect of delaying, impairing or impeding the receipt of any
required consents, authorizations, orders and approvals.

 

(b)          Seller and Buyer shall use reasonable best efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Section 4.03 of the Disclosure Schedules.

 

Section 6.05    Books and Records.

 

(a)          In order to facilitate the resolution of any claims made against or
incurred by Seller prior to the Closing, or for any other reasonable purpose,
for a period of five years after the Closing, Buyer shall:

 

(i)          retain the Books and Records (including personnel files) relating
to periods prior to the Closing in a manner reasonably consistent with the prior
practices of Seller; and

 

(ii)         upon reasonable notice, afford the Seller's Representatives
reasonable access (including the right to make, at Seller's expense,
photocopies), during normal business hours, to such Books and Records.

 

 27

 

 

(b)          In order to facilitate the resolution of any claims made by or
against or incurred by Buyer after the Closing, or for any other reasonable
purpose, for a period of five years following the Closing, Seller shall:

 

(i)          retain the books and records (including personnel files) of Seller
which relate to the Business and its operations for periods prior to the
Closing; and

 

(ii)         upon reasonable notice, afford the Buyer's Representatives
reasonable access (including the right to make, at Buyer's expense,
photocopies), during normal business hours, to such books and records.

 

Section 6.06    Public Announcements. Unless otherwise required by applicable
Law or stock exchange requirements, Seller shall not make any public
announcements in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media without the prior written
consent of Buyer.

 

Section 6.07    Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer; it being understood that any Liabilities arising out
of the failure of Seller to comply with the requirements and provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction which would not
otherwise constitute Assumed Liabilities shall be treated as Excluded
Liabilities.

 

Section 6.08    Receivables. From and after the Closing, if Seller or any of its
Affiliates receives or collects any funds relating to any Accounts Receivable or
any other Purchased Asset, Seller or its Affiliate shall remit such funds to
Buyer within five Business Days after its receipt thereof. From and after the
Closing, if Buyer or its Affiliate receives or collects any funds relating to
any Excluded Asset, Buyer or its Affiliate shall remit any such funds to Seller
within five Business Days after its receipt thereof.

 

Section 6.09    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be borne and paid by Seller when due. Seller shall, at its
own expense, timely file any Tax Return or other document with respect to such
Taxes or fees (and Buyer shall cooperate with respect thereto as necessary).

 

Section 6.10    Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.

 

 28

 

 

Article VII
Conditions to closing

 

Section 7.01    Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:

 

(a)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

(b)          Seller shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 4.03 in form
and substance reasonably satisfactory to Seller, and no such consent,
authorization, order and approval shall have been revoked.

 

Section 7.02    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer's waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)          Other than the representations and warranties of Seller contained
in Section 4.01, Section 4.02, Section 4.04 and Section 4.22, the
representations and warranties of Seller contained in this Agreement, the other
Transaction Documents and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects). The representations and warranties
of Seller contained in Section 4.01, Section 4.02, Section 4.04 and Section 4.22
shall be true and correct in all respects on and as of the date hereof and on
and as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).

 

(b)          Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.

 

(c)          No Action shall have been commenced against Buyer or Seller, which
would prevent the Closing. No injunction or restraining order shall have been
issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.

 

 29

 

 

(d)          All approvals, consents and waivers that are listed on Section 4.03
of the Disclosure Schedules shall have been received, and executed counterparts
thereof shall have been delivered to Buyer at or prior to the Closing.

 

(e)          Seller shall have delivered to Buyer duly executed counterparts to
the Transaction Documents (other than this Agreement) and such other documents
and deliveries set forth in Section 3.02(a).

 

(f)          Buyer shall have received all Permits that are necessary for it to
conduct the Business as conducted by Seller as of the Closing Date.

 

(g)          All Encumbrances relating to the Purchased Assets shall have been
released in full, other than Permitted Encumbrances, and Seller shall have
delivered to Buyer written evidence, in form satisfactory to Buyer in its sole
discretion, of the release of such Encumbrances.

 

(h)          Buyer shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Seller, that each of the conditions set
forth in Section 7.02(a) and Section 7.02(b) have been satisfied (the "Seller
Closing Certificate").

 

(i)          Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Seller certifying that attached
thereto are true and complete copies of all resolutions adopted by the managers
and members of Seller authorizing the execution, delivery and performance of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby and thereby.

 

(j)          Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Seller certifying the names and
signatures of the officers of Seller authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.

 

(k)          Seller shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

Section 7.03    Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Seller's waiver, at or prior to the Closing, of each of
the following conditions:

 

 30

 

 

(a)          Other than the representations and warranties of Buyer contained in
Section 5.01, Section 5.02 and Section 5.04, the representations and warranties
of Buyer contained in this Agreement, the other Transaction Documents and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Buyer contained in Section
5.01, Section 5.02 and Section 5.04 shall be true and correct in all respects on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date.

 

(b)          Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.

 

(c)          No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

 

(d)          Buyer shall have delivered to Seller duly executed counterparts to
the Transaction Documents (other than this Agreement) and such other documents
and deliveries set forth in Section 3.02(b).

 

(e)          Seller shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Buyer, that each of the conditions
set forth in Section 7.03(a) and Section 7.03(b) have been satisfied (the "Buyer
Closing Certificate").

 

(f)          Seller shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Buyer certifying that attached
thereto are true and complete copies of all resolutions adopted by the sole
manager and sole member of Buyer authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby.

 

(g)          Seller shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Buyer certifying the names and
signatures of the officers of Buyer authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.

 

(h)          Buyer shall have delivered to Seller such other documents or
instruments as Seller reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

 31

 

 

Article VIII
Indemnification

 

Section 8.01    Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is three years from the Closing Date; provided, that the representations
and warranties in (i) Section 4.01, Section 4.02, Section 4.08, Section 4.09,
Section 4.22, Section 5.01, Section 5.02 and Section 5.04 shall survive
indefinitely, (ii) Section 4.19 and Section 4.21 shall survive for the full
period of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus 60 days. All covenants and agreements of
the parties contained herein shall survive the Closing indefinitely or for the
period explicitly specified therein. Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching party to the breaching
party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of the relevant representation or
warranty and such claims shall survive until finally resolved.

 

Section 8.02    Indemnification By Seller. Subject to the other terms and
conditions of this Article VIII, Seller shall indemnify and defend each of Buyer
and its Affiliates and their respective Representatives (collectively, the
"Buyer Indemnitees") against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement, the other Transaction
Documents or in any certificate or instrument delivered by or on behalf of
Seller pursuant to this Agreement, as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date);

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement, the other
Transaction Documents or any certificate or instrument delivered by or on behalf
of Seller pursuant to this Agreement;

 

(c)          any Excluded Asset or any Excluded Liability; or

 

(d)          any Third Party Claim based upon, resulting from or arising out of
the business, operations, properties, assets or obligations of Seller or any of
its Affiliates conducted, existing or arising on or prior to the Closing Date.

 

Section 8.03    Indemnification By Buyer. Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify and defend each of Seller
and its Affiliates and their respective Representatives (collectively, the
"Seller Indemnitees") against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement, the other Transaction Documents
or in any certificate or instrument delivered by or on behalf of Buyer pursuant
to this Agreement, as of the date such representation or warranty was made or as
if such representation or warranty was made on and as of the Closing Date
(except for representations and warranties that expressly relate to a specified
date, the inaccuracy in or breach of which will be determined with reference to
such specified date);

 

 32

 

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement, the other
Transaction Documents or any certificate or instrument delivered by or on behalf
of Buyer pursuant to this Agreement; or

 

(c)          any Assumed Liability.

 

Section 8.04    Certain Limitations. The indemnification provided for in Section
8.02 and Section 8.03 shall be subject to the following limitations:

 

(a)          Seller shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.02(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(a) exceeds $25,000 (the
"Basket"), in which event Seller shall be required to pay or be liable for all
such Losses from the first dollar.

 

(b)          Buyer shall not be liable to the Seller Indemnitees for
indemnification under Section 8.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.03(a) exceeds the Basket, in which
event Buyer shall be required to pay or be liable for all such Losses from the
first dollar.

 

(c)          For purposes of this Article VIII, any inaccuracy in or breach of
any representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

 

Section 8.05    Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the "Indemnified Party", and the party against
whom such claims are asserted under this Article VIII is referred to as the
"Indemnifying Party".

 

 33

 

 

(a)          Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a "Third Party Claim") against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party's expense and by the Indemnifying
Party's own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Business, or (y) seeks an
injunction or other equitable relief against the Indemnified Party. In the event
that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.05(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party's right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
8.05(b), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. Seller and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available records relating to such Third Party Claim and furnishing,
without expense (other than reimbursement of actual out-of-pocket expenses) to
the defending party and management employees of the non-defending party as may
be reasonably necessary for the preparation of the defense of such Third Party
Claim.

 

(b)          Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 8.05(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within 10 Business Days after its receipt of such notice, the Indemnified Party
may continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 8.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

 

 34

 

 

(c)          Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a "Direct Claim") shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 30 days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party's
investigation by giving such information and assistance (including access to the
Indemnified Party's premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such 30 day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.

 

Section 8.06    Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within 15 Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. The parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such 15 Business Day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to but excluding the
date such payment has been made at a rate per annum equal to 18% per annum. Such
interest shall be calculated daily on the basis of a 365 day year and the actual
number of days elapsed without compounding.

 

Section 8.07    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

 35

 

 

Section 8.08    Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party's right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party's waiver of any condition set forth in Section 7.02 or
Section 7.03, as the case may be.

 

Section 8.09    Exclusive Remedies. Subject to Section 6.03 and Section 9.11,
the parties acknowledge and agree that their sole and exclusive remedy with
respect to any and all claims (other than claims arising from fraud, criminal
activity or willful misconduct on the part of a party hereto in connection with
the transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VIII. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article VIII. Nothing in this
Section 8.09 shall limit any Person's right to seek and obtain any equitable
relief to which any Person shall be entitled or to seek any remedy on account of
any party's fraudulent, criminal or intentional misconduct.

 

Article IX
Miscellaneous

 

Section 9.01    Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

Section 9.02    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the fifth day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9.02):

 

 

 36

 

 

If to Seller:

Big Horse Holdings, Inc.

1900 NW 32nd Street

Pompano Beach, Florida 33064

E-mail: jmroth@me.com

Attention: Jason M. Roth

    with a copy to:

Barrry Roderman, Esq.

E-mail: bgr@barryroderman.com

 

If to Buyer:

RedHawk Medical Products & Services, LLC

219 Chemin Metairie Road

Youngsville, Louisiana 70592

E-mail: darcy.klug@redhawkenergycorp.com

Attention: G. Darcy Klug

    with a copy to:

Gordon, Arata, McCollam, Duplantis & Eagan, LLC

400 E. Kaliste Saloom Road, Suite 4200

Lafayette, Louisiana 70508

E-mail: smasur@gordonatata.com

Attention: Samuel E. Masur

 

Section 9.03    Interpretation. For purposes of this Agreement, (a) the words
"include," "includes" and "including" shall be deemed to be followed by the
words "without limitation"; (b) the word "or" is not exclusive; and (c) the
words "herein," "hereof," "hereby," "hereto" and "hereunder" refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

 37

 

 

Section 9.04    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 9.05    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 6.03(d), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 9.06    Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 9.07    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed[; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of Seller, assign
all or any portion of its rights under this Agreement to one or more of its
direct or indirect wholly-owned subsidiaries]. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

 38

 

 

Section 9.08    No Third-party Beneficiaries. Except as provided in Article
VIII, this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 9.09    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 9.10    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Louisiana without giving effect to any
choice or conflict of law provision or rule (whether of the State of Louisiana
or any other jurisdiction).

 

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF LOUISIANA IN EACH CASE LOCATED IN THE
CITY OF LAFAYETTE AND PARISH OF LAFAYETTE, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

 39

 

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.10(c).

 

Section 9.11    Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 9.12    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 40

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  BIG HORSE HOLDINGS, INC.       By /s/ Jason M. Roth     Jason M. Roth,
President

 

  /s/ Jason M. Roth   Jason M. Roth

 

  REDHAWK MEDICAL PRODUCTS   & SERVICES, LLC       By /s/ G. Darcy Klug     G.
Darcy Klug, Manager

 

 41

 